COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-192-CV





RONALD GIBLIN	APPELLANT





V.



FEDERAL NATIONAL 								  APPELLEE

MORTGAGE ASSOCIATION							       



----------



FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On June 22, 2004 and July 20, 2004 we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P. 
42.3(c).  Appellant has not paid the $125 filing fee, which is required by rule 5 of the rules of appellate procedure to be paid at the time of filing the notice of appeal.  
See
 
Tex. R. App. P.
 5 
see also 
Tex. R. App. P.
 12.1(b).

Because appellant has failed to comply with rule 5's filing fee requirement  and the Texas Supreme Court's order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  

PER CURIAM





PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: August 30, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals,”
 
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).